
	

114 HR 3339 IH: Protecting Access to Lifesaving Screenings Act (PALS Act)
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3339
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mrs. Ellmers of North Carolina (for herself, Ms. Wasserman Schultz, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to protect coverage for screening mammography.
	
	
		1.Short Title
 This Act may be cited as the Protecting Access to Lifesaving Screenings Act (PALS Act). 2.Protecting coverage for screening mammography (a)In GeneralEffective during the period beginning on the date of the enactment of this Act and ending January 1, 2018, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening, mammography, and prevention shall be administered by the Secretary involved as if—
 (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening, mammography, and prevention last issued before 2009; and
 (2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)).
 (b)Continuing medicare coverage without coinsuranceSection 1833(a)(1)(Y) of the Social Security Act (42 U.S.C. 1395l(a)(1)(Y)) is amended by inserting after in the case of such services described in subparagraph (A) the following: (other than screening mammography).
 (c)Maintaining frequency of medicare coverageSection 1834(c)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1395m(c)(2)(B)(ii)) is amended by inserting before the period at the end the following: , except that in the case of a woman over 39 years of age, such revision may not decrease such frequency.
 (d)Clarifying the definition of Screening mammographySection 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)) is amended by inserting , including any digital modality of such a procedure, after radiologic procedure. 